EXHIBIT A
mheller@sabety.net

From:                            mheller@sabety.net
Sent:                            Wednesday, June 19, 2019 3:39 PM
To:                              'mittelmandov@yahoo.com'
Cc:                              'ted@sabety.net'
Subject:                         Traynor v. The Hereafter Inc. d/b/a Areaware Inc., Case No. 19cv3021 --- Rule 11
                                 Motion
Attachments:                     Rule 11.zip



Mr. Mittleman:

Please see the attached Rule 11 Motion. A copy has been sent via First Class Mail, as well.




Melissa Heller



Sabety + Associates PLLC
733 Third Avenue, 15th Floor
New York, NY 10017

212 481 8686 ext 2 ph
646.349.2782 fax

www.sabety.net

CONFIDENTIALITY NOTICE: This email and any attachments are for the exclusive and confidential use of
the intended recipient. If you are not the intended recipient, please do not read, distribute, or take action in
reliance upon this message. If you are not the intended recipient, any dissemination, distribution or copying is
strictly prohibited. If you have received this in error, please notify us immediately by return email and promptly
delete this message and its attachments from your computer system. We do not waive attorney-client or work
product privilege by the transmission of this message. Thank You!




                                                          1
mheller@sabety.net

From:                             Mail Delivery Subsystem <MAILER-DAEMON@rs160.luxsci.com>
Sent:                             Wednesday, June 19, 2019 3:39 PM
To:                               mheller@sabety.net
Subject:                          Return receipt
Attachments:                      details.txt; Untitled attachment 00182.txt



The original message was received at Wed, 19 Jun 2019 14:38:15 -0500 from host-135-84-167-205.essensys.tech
[135.84.167.205] (may be forged)

 ----- The following addresses had successful delivery notifications ----- <mittelmandov@yahoo.com> (relayed to non-
DSN-aware mailer)

 ----- Transcript of session follows ----- <mittelmandov@yahoo.com>... relayed; expect no further notifications




                                                           1
